Citation Nr: 1531176	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  10-06 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for status post umbilical hernia repair.  

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967, and from January 1975 to November 1993.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that continued a 40 percent rating assigned to status post umbilical repair.  A notice of disagreement was filed in February 2008, a statement of the case was issued in January 2010, and a substantive appeal was received in February 2010.  The Veteran testified at a Board hearing in April 2015; the transcript is of record.  See 04/21/2015 VBMS entry, Hearing Testimony.

In February 2015, the Veteran claimed entitlement to a TDIU, which was denied in a June 2015 rating decision.  While the Veteran did not file a notice of disagreement with the denial, entitlement to a TDIU is inextricably intertwined with the increased rating issue in appellate status per Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the Board has jurisdiction of this issue.

The issue of entitlement to a disability rating in excess of 40 percent for status post umbilical repair for the period prior to April 21, 2015 is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

From April 21, 2015, the Veteran's status post umbilical repair has been manifested by persistent and severe diastasis of recti muscles.  


CONCLUSION OF LAW

For the period from April 21, 2015, the criteria for a 100 rating for status post umbilical repair are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7339 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

VCAA notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

As will be discussed below, in light of the full grant of the benefit sought on appeal with regard to the period from April 21, 2015, further discussion of the VCAA is unnecessary.

Increased rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's status post umbilical hernia repair is rated 40 percent disabling per Diagnostic Code 7339.  A 40 percent rating is warranted for large ventral hernias that are not well-supported by a belt under ordinary conditions.  A maximum 100 percent rating is warranted for massive, persistent, and severe diastasis of recti muscles; or, extensive diffuse destruction or weakening of muscular and fascial support of the abdominal wall so as to be inoperable.  38 C.F.R. § 4.114, Diagnostic Code 7339 (2014).

The Board has determined that from April 21, 2015, a 100 percent disability rating is warranted for the Veteran's status post umbilical hernia repair.  An April 23, 2015 VA examination report reflects objective findings that his hernia is persistent, with weakening of abdominal wall and indication for a supporting belt, and with severe diastasis of recti muscles.  See 06/01/2015 VBMS entry, C&P Exam.  The examiner also commented that the Veteran's recurrent hernia is irremediable as the hernia is reoccurring post hernia surgery.  Although the examiner does not describe the Veteran's hernia as massive, in light of the fact that the Veteran's hernia is persistent and manifests with severe diastasis of recti muscles, a 100 percent disability rating is warranted.  The Board has assigned the 100 percent rating from April 21, 2015, which corresponds to the date the Veteran testified before the Board.  At the hearing the Veteran testified that he experiences severe diastasis.  See 04/21/2015 VBMS entry, Hearing Testimony at 7.  


ORDER

For the period from April 21, 2015, a 100 percent disability rating for status post umbilical hernia repair is allowed, subject to the regulations pertinent to the disbursement of monetary funds.  


REMAND

Status post umbilical hernia repair

For the period prior to April 21, 2015, the Board has determined that a remand is necessary.  It is noted that the RO scheduled the Veteran for an examination in May 2007 to assess the severity of his status post umbilical hernia repair.  The May 2007 VA examination report reflects no diastasis recti present, but with weakened muscle tone.  See 05/09/2007 VBMS entry, VA Examination.  A September 2007 treatment record from Lackland Air Force Base (AFB) reflects a ventral vertically oriented abdominal mass that expands when he increases intra-abdominal pressure.  The mass was consistent with diastasis recti.  See 12/11/2007 VBMS entry, Medical Treatment Record - Government Facility at 1.  A November 2009 VA examination report reflects complaints of pain with diastasis recti measuring 8 x 21 centimeters.  See 11/04/2009 VBMS entry, VA Examination.  There was no extensive diffuse distruction or massive weakening of the fascial support of the abdominal wall.  There was no evidence of recurrent and no tenderness.  

Unfortunately, subsequent to the November 2009 VA examination there is very little medical evidence with regard to the Veteran's hernia.  The Veteran underwent a small bowel obstruction surgery in December 2013 which was determined to be related to his hernia (rated 50 percent disabling effective December 7, 2013), but such records do not reflect specific symptomatology pertaining to his hernia.  

The Board has determined that updated records should be sought from the Wilford Hall Ambulatory Surgical Center, Lackland AFB, for the period from September 6, 2007.  The Board also notes that while the Veteran's VA medical problem list was associated with VBMS in March 2015, no records have been associated with the virtual folder.  See 03/13/2015 VBMS entry, CAPRI.  Any outstanding treatment records from the San Antonio VA Medical Center (VAMC) for the period from July 28, 2006 should be associated with the virtual record.  See 12/11/2007 VBMS entry, Medical Treatment Record - Government Facility at 8.  The Veteran should also be requested to identify any other private or federal medical providers regarding treatment for his hernia.  38 C.F.R. § 3.159(c)(1). 

The Board has also determined that a VA opinion should be sought as to whether for any period prior to April 21, 2015, the Veteran's hernia was manifested by massive, persistent, severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.  

The Veteran has also requested consideration of an extraschedular rating for his status post umbilical hernia repair.  See 04/21/2015 VBMS entry, Hearing Testimony at 3.  The Veteran asserts that due to his condition he experiences functional limitations such as lifting, bending, and twisting, and is limited in his daily activities.  Id. at 3-9.  

Compensation ratings are based upon the average impairment of earning capacity.  To accord justice in the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service is authorized to approve an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  In other words, by regulation, an extraschedular rating may be considered when a case presents "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  

Per § 3.321(b)(1), before a finding may be made that entitlement to submission of the Veteran's claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration is warranted, there must be a showing of marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  

Based on such assertions, the Board has determined that there is sufficient evidence for referral for extraschedular consideration for his service-connected status post repair of umbilical hernia.  Thus, the Veteran's claim should be submitted to the Director, Compensation Service for extraschedular consideration per 38 C.F.R. § 3.321(b)(1).

TDIU

As detailed above, the Veteran also asserts unemployability as a result of his hernia.  See 02/02/2015 VBMS entry, VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  The Veteran's combined rating is currently 90 percent, and is 70 percent from July 28, 2003, thus the Veteran meets the schedular criteria for a TDIU per 38 C.F.R. § 4.16(a).  The Board notes that the June 2015 RO denial was based on the findings of the April 2015 examiner.  See 06/03/2015 VBMS entry, Rating Decision - Narrative.  The examiner, however, checked the 'Yes' box indicating that his hernia condition impacts his ability to work in the form of limitation with lifting heavy objects.  See 06/01/2015 VBMS entry, C&P Exam at 6.  The RO concluded that this limitation did not preclude sedentary employability; however, the examiner did not address sedentary employment.  Likewise, the RO failed to adequately consider whether the Veteran was capable of maintaining gainful employment due to his service-connected disabilities.  Opinions should be sought as to whether during the course of any period contemplated by this appeal the Veteran's service-connected disabilities precluded employment.  


Accordingly, the case is REMANDED for the following actions:


1.  Associate with the virtual folder updated treatment records from the Wilford Hall Ambulatory Surgical Center, Lackland AFB, for the period from September 6, 2007.

If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  Associate with the virtual folder updated treatment records from the San Antonio VAMC for the period from July 28, 2006.

If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

3.  Send the Veteran VCAA-compliant notice on the issue of entitlement to a rating in excess of 40 percent for status-post umbilical hernia for the period prior to April 21, 2015.

4.  Request that the Veteran identify all private medical providers who have rendered treatment for his hernia for the period from 2007 to 2015.  Upon obtaining an appropriate release from the Veteran, records should be requested from the identified medical providers.

If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

5.  Inform the Veteran that he may submit additional evidence that would show how his hernia (or other service-connected disabilities) affects his ability to obtain and maintain employment or present an unusual disability picture as to render impractical the application of the regular schedule.  This might include evidence of hospitalization or medical treatment, or jobs lost as a result of his hernia.  Statements from employers, potential employers, or other witnesses may be submitted.

6.  Request that a VA examiner review the virtual folder, to include medical records and examination reports, and provide an opinion as to whether during any period prior to April 21, 2015, the Veteran's hernia is manifested by massive, persistent, severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.

The VA examiner should also be requested to assess whether his service-connected disabilities (small bowel obstruction; status post umbilical hernia repair; posttraumatic stress disorder (PTSD); degenerative joint disease, right hip and knees with chondromalacia; tinnitus; hypertension; hemorrhoids; and, scars on right upper and lower elbow) preclude him from obtaining or maintaining substantially gainful employment commensurate with his level of education and prior work experience and training.  VBMS and Virtual VA should be reviewed in conjunction with the examination.

Such opinions should contain a complete and clear rationale.

7.  Submit the Veteran's claim to the Under Secretary for Benefits or the Director, Compensation Service, for extraschedular consideration per § 3.321(b)(1) as to whether for the period prior to April 21, 2015, his status post umbilical hernia repair warrants an extraschedular evaluation in excess of 40 percent, due to marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  The opinion should set forth and discuss criteria to be considered for higher ratings and the findings as to whether or not such criteria have been met.

8.  Thereafter, readjudicate entitlement to an increased rating for status post hernia repair for the period prior to April 21, 2015, to include pursuant to § 3.321(b)(1), and readjudicate entitlement to a TDIU.  If the benefits sought are not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran and his representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


